[DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                     APRIL 4, 2012
                                       No. 11-12444
                                   Non-Argument Calendar              JOHN LEY
                                                                       CLERK
                                 ________________________

                             D.C. Docket No. 1:09-cv-20610-JLK



AERO TECHNOLOGIES, LLC,
a Florida Corporation,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant

versus

LOCKTON COMPANIES INTERNATIONAL LIMITED,
an International Corporation,
LLOYDS OF LONDON,
an International Entity,
a.k.a. Society of Lloyd's,
a.k.a. Corporation of Lloyd's,
AEROCALIFORNIA, S.A. DE C.V.,
SEGUROS INBURSA, S.A.,
CERTAIN INTERESTED UNDERWRITERS AT LLOYD'S
OF LONDON SUBSCRIBING TO POLICY NO. AVNAG0700112, et al.,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 4, 2012)

Before MARCUS, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      The dismissal of this case is affirmed for the reasons set forth in the Order

of Dismissal entered by the district court on April 25, 2011.

      AFFIRMED.




                                         2